MORROW, Circuit Judge
(after stating the facts as above). The statute relating to the immigration of aliens in force when the proceedings were had in this case was the act of March 3, 1903 (32 Stat. pp. 1213,1214, c. 1012). Section 2 of that act provided that:
“The following classes of aliens shall be excluded from admission into the United States: All idiots, insane persons, epileptics, * * * paupers; persons likely to become a public charge.”
Section 19 provided:
“That all aliens brought into this country in violation of law shall, if practicable, be immediately sent back to the countries whence they respectively came on the vessels bringing them. * * * And if any master, person in charge, agent, owner, or consignee of any such vessels, shall refuse to receive back on board thereof, or of any other vessel owned by the same interest, such alien * * * or shall refuse or neglect to return them to the foreign port from which they came, * * * such master, person in charge, agent, owner, or consignee, shall be deemed guilty of’ a misdemeanor and shall, on conviction, be punished by a fine not less than three hundred dollars for each and every such offense.”
The complaint filed by the United States attorney against the defendants in this case was based upon these two sections of the statute ; but there was no testimony tending to show that the boy, Schmitz, was either insane, an epileptic, or a pauper, or a person likely to become' a public charge, when the vessel arrived at Port Townsend, or at any other time while he was on board the vessel. It was not until a month later, when he was arrested at Aberdeen, that he gave evidence of being insane. It cannot, therefore, be said that Schmitz was brought into this country in violation of section 2 of the act. He had a right to come as a member of the crew of the vessel on which he had shipped, and, having passed the quarantine inspection, he was entitled to proceed with the vessel to Seattle. Up to the time of his desertion from the vessel at Seattle on October 30th his presence in the United States *879was, therefore, lawful. His desertion from the vessel did not make his arriving here unlawful, unless such desertion was permitted, or in some way aided or connived at, by an officer or agent of the vessel.
Section 18 of the act provided;
“That it shall be the duty of the owners, officers and agents of any vessel bringing an alien to the United States to adopt due precautions to prevent the landing of any such alien from such vessel at any time or place other than that designated by the immigration officers; and any such owner, officer, agent, or person in charge of such vessel who shall land or permit to land any alien at any time or place other than that designated by the immigration officer, shall be deemed guilty of a misdemeanor, and shall on conviction be punished,” etc. “ * * * And every such alien so landed shall be deemed to be unlawfully in the United States and shall be deported as provided by law.”
The defendants were not charged in the complaint with any violation of this section, nor did the evidence tend in any degree to show that the master or any officer of the vessel, or the agent or any one connected with the vessel, permitted or in any way connived at Schmitz’s desertion. It cannot, therefore, be charged that he was in the United States in violation of section 18 of the act. Taylor v. U. S., 207 U. S. 120, 28 Sup. Ct. 53, 52 L. Ed. -.
Section 20 of the act provided:
“That any alien who shall come into the United States in violation of law or who shall be found a public charge therein, from causes existing prior to landing, shall be deported as hereinafter provided lo the country whence he came at any time within two years after arrival at the expense, including one-half the cost of the inland transportation to the port of deportation, of the person bringing such alien into the United Stales, or, if that can not be <lon<, then at the expense of the immigrant fund referred to in section 1 of tlii-s act.”
Defendants were not charged in the complaint with any violation of this section. There was, however, an effort made to prove that Schmitz’s insanity arose from causes existing prior to the landing; but the effort failed, and there is no evidence in the record tending to prove a liability under this section of the act.
There is a suggestion in the argument of counsel that the decision of the Secretary of Commerce and Labor deporting Schmitz on the vessel which brought him into the United States was final. It is alleged in the complaint that the Secretary of Commerce and Labor had ordered, directed, and decided that Schmitz should be returned to the country from whence lie came, that he was not entitled to land or remain in the United States, and that he should be deported by the vessel upon which he arrived in the United States. The only evidence in support of this allegation was a statement in the testimony of C. A. Turner, the immigrant inspector at Seattle to the effect that:
“After the arrest of this alien on the warrant of the Secretary of Commerce and Labor, * ~ * a written notice was served upon the ship’s officers, and a written notice served upon Prank Waterhouse & Co.”
This notice appears to have been a demand served upon the officers and agents of the vessel to take Schmitz back to the country from, whence he came. We cannot, upon this evidence, determine what action the Secretary of Commerce and Labor took in this case; but, as*880suming that there was a. decision by that officer that Schmitz should be so deported, the case is not one where such a decision would be final as against the defendants. Neither the officers nor the agents of the vessel appear to have been a party to the proceedings before the Secretary of Commerce and Labor. They were certainly entitled to a hearing before they could be adjudged guilty of violating the laws of the United States, and no action or decision of the Secretary of Commerce and Labor could finally determine the guilt or innocence of persons in a criminal proceeding wholly outside of his jurisdiction. But even with respect to Schmitz such decision would not be final. He had entered the country, and for a month was a part of its population and subject to its jurisdiction. In the Japanese Immigrant Case, 189 U. S. 86, 100, 23 Sup. Ct. 611, 614, 47 L. Ed. 721, the Supreme Court of the United States said:
“But tills court has never held, nor must we now be understood as holding, that administrative officers, when executing the provisions of a statute involving the liberty of persons, may disregard the fundamental principles that inhere in ‘due process of law’ as understood at the time of the adoption of the Gonstitution. One of these principles is that no person shall be deprived of his liberty without opportunity at some, time to be heard before such officers in respect of the matters upon which that liberty depends — not necessarily an opportunity upon a regular, set occasion, and according to the forms of judicial procedure, but one that will secure the prompt, vigorous action contemplated by Congress, and at the same time he appropriated to the nature of the case upon which such officers are required to act. Therefore it is not competent for the Secretary of the Treasury, or any executive officer, at any time within the year limited by the statute, arbitrarily to cause an alien, who has entered the country and has become subject in all respects to its jurisdiction and a part of its population, although alleged to be illegally here, to be taken into custody and deported, without giving him all opportunity to be heard upon the questions involving his right to be and remain in the United States. No such arbitrary power can exist where the principles involved in due process of law are recognized.”
See, also, Hopkins v. Fachant (in this court) 130 Fed. 839, 65 C. C. A. 1.
The judgment of the District Court is reversed.